Title: From Alexander Hamilton to James McHenry, 24 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. March 24. 1800
          
          I have received your letter of the twenty first instant enclosing the petition of a soldier for his discharge. The principle on which the petition is founded would apply to the whole almost all the married men who have enlisted or may be disposed to enlist.
          This being the case I do not think it would be proper to grant a discharge—
          S of War
        